By the Court,

Sutherland, J.
This being an action of debt upon a justice’s judgment rendered in the state of Pennsylvania, it was incumbent upon the plaintiff to shew that the magistrate had jurisdiction of the subject matter of the suit as well as of the person of the defendant. Courts of justices of the peace are not courts of record.. They do not proceed according to the course of the common law. (1 Johns. Cas. 20. 3 Johns. R. 429.) They are confined strictly to the authority given them by statute, and can take nothing by implication, but must show their authority in every instance, and must comply with' the forms prescribed by the statute creating them. (1 Johns. Cas. 228. 1 Caines’ R. 191, 594, n. a. 3 Caines’ R. 152.) A court of general jurisdiction is presumed to have acted in each particular case by competent authority, and its records are evidence not only of its acts but of its jurisdiction. (Wheeler v. Raymond, 8 Cowen, 311.) But the rule is different in relation to inferior courts; their jurisdiction must always be shewn. (Mills v. Martin, 19 Johns. R. 33, and cases there cited. Borden v. *269Fitch, 15 id. 140. 19 id. 39. Andrews v. Montgomery, 19 id, 162.) It appeared affirmatively in this'case that justices’ courts in the state of Pennsylvania were created and organized by statute. The superior courts of that state would take judicial notice of the authority and jurisdiction conferred by statute upon these courts; but the courts of another state have no jud:cial knowledge of the statute law of Pennsylvania. It was essential therefore, in order to shew what faith and credit would be given to the judgment of these courts in Pennsylvania, to produce and prove the authority under which they were organized and proceeded; this could only be done by producing and proving the statute by which they were created. If that shewed that the subject matter of the suit was within the jurisdiction of a justice’s court, and the proceedings appeared from the record to have been in conformity with the directions of the statute, then it would be entitled here to full faith and credit. (Mills v. Duryee, 7 Cranch, 481. Andrews v. Montgomery, 19 Johns. R. 162. Shumway v. Stillman, 4 Cowen, 292.) The plaintiff’s evidence was therefore defective in this respect, and it is unnecessary to notice the other points in the case.
New trial granted.